Exhibit 10.52

RESTRICTED STOCK AGREEMENT

This Agreement is entered into as of the 21st day of October, 2008 (the “Grant
Date”), by and between Titan Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and                      (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company has determined to grant restricted stock awards to attract
and retain the best available talent and to encourage the highest level of
performance, all in accordance with the Titan Pharmaceuticals, Inc. 2002
Incentive Plan, as amended and restated (the “Plan”).

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained and other good and valuable consideration, the parties hereto
hereby agree as follows:

1. Grant. Simultaneously herewith, the Company has made a restricted stock award
to Employee and has issued              shares of the Company’s common stock,
$.001 par value per share (such common stock hereinafter being referred to as
the “Common Stock” and such shares and such shares, together with any other
shares of stock received as stock dividend, stock split or otherwise with
respect to such shares, hereinafter being referred to as the “Restricted
Stock”), registered in the name of Employee, subject to the terms of the Plan
and the restrictions and provisions of this Agreement.

2. Treatment During Restricted Period.

a. Certificates. Each certificate representing shares of Restricted Stock shall
be registered in the name of Employee and held, together with a stock power
endorsed in blank, by the Company, subject to the provisions hereof. Unless and
until the shares of Restricted Stock are transferred or forfeited as provided
herein, Employee shall be entitled to vote such shares and to receive all cash
dividends, if any, with respect thereto. All other distributions with respect to
the Restricted Stock, including, but not limited to, shares received as a result
of a stock dividend, stock split, combination of shares or otherwise, shall be
deemed to be Restricted Stock and shall be retained by the Company in accordance
with this Agreement. Each certificate of Restricted Stock shall bear a legend
reflecting the limitation of transferability, the risk of forfeiture and other
restrictions under this Agreement and applicable securities law restrictions.

b. Restrictions Applicable Prior to Vesting. Until they vest, shares of
Restricted Stock shall be subject to the following restrictions:

i) Nontransferability. Except as otherwise required by law, Restricted Stock
which has not vested may not be sold, assigned, exchanged, transferred, pledged,
hypothecated or otherwise disposed of, except to the Company as provided herein.

ii) Other Restrictions. The Board may impose such other restrictions on the
Restricted Stock as it may deem advisable, including, without limitation,
stop-transfer orders and other restrictions set forth in the terms of this
Agreement or as the Board may reasonably deem advisable.

c. Forfeiture. In the event that Employee’s employment terminates prior to an
event which results in the vesting of all of the shares of Restricted Stock, any
unvested shares of Restricted Stock shall be forfeited to the Company.



--------------------------------------------------------------------------------

d. Vesting; Termination of Restricted Period. The shares of Restricted Stock
shall no longer be subject to the forfeiture provisions of Section 2(c) (i.e.,
the shares shall vest), in accordance with the following schedule provided that
Employee remains continuously employed by the Company:

i)One-half of the shares of Restricted Stock shall vest on the Grant Date, and

ii)One-half of the shares of Restricted Stock shall vest in 24 equal monthly
installments commencing on the first anniversary of the Grant Date.

Notwithstanding the foregoing, all unvested shares of Restricted Stock shall
vest immediately if the Employee’s employment is terminated (including a
constructive termination) other than for cause (as such term is defined in the
Plan) within 12 months following a Change of Control of the Company. For
purposes of this Section 2(d), a “Change of Control” shall mean the (i) the sale
or transfer of all or substantially all of the assets of the Company in one or a
series of transactions or there is a complete liquidation or dissolution of the
Company; or (ii) any individual or entity or group acting in concert and
affiliates thereof, acquires, directly or indirectly, more than 50% of the
outstanding shares of voting stock of the Company.

e. Delivery following Vesting. Promptly after they become vested, the Company
shall deliver to Employee (or Employee’s legal representative) the shares of
vested Restricted Stock in the form of a transferable certificate, with a legend
reflecting applicable securities law restrictions; provided, however, that the
Company need not deliver such shares to Employee until Employee has paid or
caused to be paid all taxes required to be withheld pursuant to Section 3
hereof.

3. Withholding. The Company may withhold any taxes resulting from this Agreement
that the Company determines its is required to withhold under the laws and
regulations of any governmental authority, whether federal, state or local and
whether domestic or foreign. Subject to applicable legal requirements, Employee
may elect to satisfy such withholding requirements either by (i) delivery to the
Company of a certified check prior to the delivery of shares of Restricted Stock
which are vested pursuant to Section 2, (ii) instructing the Company to retain a
sufficient number of shares of Restricted Stock to cover the withholding
requirements, (iii) instructing the Company to satisfy the withholding
requirements from Employee’s salary; or (iv) any other method acceptable to the
Company.

4. Notice. All notices, request, demands, waivers and communications required or
permitted to be given hereunder shall be in writing and shall be delivered in
person or mailed, certified or registered mail with postage prepaid, or sent by
facsimile, as follows:

If to Company, to it at:

Titan Pharmaceuticals, Inc.

400 Oyster Point Blvd., Suite 505

South San Francisco, CA 94080

Facsimile: (650) 244-4956

Attention: Robert Farrell

If to Employee, to him at his last known mailing address specified in the
Company’s employment records.

or to such other address as either party hereto shall specify by notice in
writing to the other party in accordance with this Section. All such notices,
requests, demands, waivers and communications shall be deemed to have been
received on the date when given unless mailed, in which case on the third
business day after the mailing.



--------------------------------------------------------------------------------

5. No Employment Rights. Nothing herein contained shall restrict in any way the
right of the Company to terminate Employee’s employment at any time, with or
without cause.

6. Award Subject to Plan. Employee acknowledges receipt of a copy of the Plan.
The Restricted Stock grant has been made pursuant to the Plan and is in all
respects subject to the terms and conditions thereof. In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control.

7. Board Determinations. In the event that any question or controversy shall
arise with respect to the nature, scope or extent of any one or more rights
conferred by this Agreement, the determination by the Board (or the Committee
established by the Board to administer the Plan) of the rights of Employee shall
be conclusive, final and binding upon Employee and upon any other person who
shall assert any right pursuant to this Agreement.

8. Assignment. The Company may assign its rights hereunder. Employee may not
assign any of his rights hereunder. Neither party may assign any of their
obligations hereunder except in connection with the sale or merger of the
Company.

9. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original, but both of which together shall constitute one and
the same agreement.

IN WITNESS WHEREOF, the Company and Employee have entered into this Agreement as
of the Grant Date specified above.

 

TITAN PHARMACEUTICALS, INC. By:     EMPLOYEE  